DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 12/30/21. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.

Drawings
4.	The drawings filed on 12/30/21 are acceptable.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	The term “immediately”  from the phrase, “immediately following” in claim 4 and 14 is a relative term which renders the claim indefinite. The term “immediately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, for examination purposes, the phrase will be interpreted merely as, “following”.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., (Kim), US PGPub. No.: 20150010096.

 	As per claim 1, Kim teaches a method comprising: 
receiving a data stream (MPEG-TSs, IP streams (v4/v6) and generic 
streams (GSs) as an input signal. In addition, the apparatus for transmitting broadcast signals can receive management information about the configuration of each stream constituting the input signal) (para. 66) containing a plurality of data frames, (The BB frame processor block 12300 can decode information transmitted through a BB frame header and restore MPEG-TSs, IP streams (v4 or v6) or generic streams using the decoded information; The frame structure module 1200 according to an embodiment of the present invention can map the data output from the coding & modulation module 1100 to signal frames) (para. 70, 180, 210, 250); 
determining if a received data frame is of a first type or a second type, (via frame type identified) (para. 252, 257; Fig. 16); and 
processing the received data frame based on the determined type, (para. 257), 
wherein the type of data frame is selected from a predetermined set of data frame types, (identify the broadcast system and the frame type, and selectively receive and decode a broadcast signal corresponding to a receiver type) (para. 253, 257; Fig. 16), and 
wherein the determination is based, at least in part, on detecting a first portion of the data frame or a second portion of the data frame, (information about the frame type may be transmitted using a preamble portion within a signal frame) (para. 254).  

 	As per claim 2, the method of claim 1, Kim teaches wherein the set of data frame types includes at least a very low signal-to-noise ratio (VLSNR) type and a non-VLSNR type, (wherein a non-VLSNR is viewed as a poor reception environment) (para. 150. 424).  

 	As per claim 6, the method of claim 1, Kim teaches further comprising applying at least one error correction technique to the processed data frame for removal of data errors, (para. 69).  

 	As per claim 10, the method of claim 1, Kim teaches wherein the processing the received data frame comprises: demodulating and processing the received data frame as a first type of data frame when it is determined that the received data frame is first type, (para. 257); and demodulating and processing the received data frame as a second type of data frame when it is determined that the received data frame is a second type, (para. 257).  

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Kim), US PGPub. No.: 20150010096 as applied to claims above
in view of Quinhua et al., (Quinhua), US PGPub. No.: 20160255610

 	As per claim 3, the method of claim 1, Kim teaches the first portion of the data frame and the second portion of the data frame, (via all preambles) (para. 28, 254, 649; Fig. 12)
Kim does not specifically teach wherein the first portion of the data frame includes a first header, and the second portion of the data frame includes a second header, the second header being different from the first header.  
However, Quinhua teaches the first portion of the data frame includes a first header, and the second portion of the data frame includes a second header, the second header being different from the first header, (preambles that may be part of one or more headers) (para. 26, 28).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Kim and Quinhua such that when a common portion is required to be decoded by all wireless devices (i.e., scheduled stations), the weakest device (i.e., device with lower SINR) may require the highest protection level, (Quinhua: para. 53).

14.	Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Kim), US PGPub. No.: 20150010096 as applied to claims above in view of Quinhua et al., (Quinhua), US PGPub. No.: 20160255610 and further in view of Keshet, (Keshet), US PGPub. No.: 20170111912.

 	As per claim 4, the method of claim 3, 
Kim does not specifically teach wherein the first header is a physical layer header (PLH).  
However, Quinhua teaches wherein the first header is a physical layer header (PLH), (para. 4, 6).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Kim and Quinhua such that when a common portion is required to be decoded by all wireless devices (i.e., scheduled stations), the weakest device (i.e., device with lower SINR) may require the highest protection level, (Quinhua: para. 53).
Neither Kim nor Quinhua specifically teaches the second header is a VLSNR header, and wherein the VLSNR header is positioned immediately following the PLH in the data frame.
However, Keshet teaches the second header is a VLSNR header, and wherein the VLSNR header is positioned immediately following the PLH in the data frame, (para. 100, 136, 139; Fig. 3B).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Kim, Quinhua and Keshet such that an extended Physical Layer Header (PL-Header) includes a longer Start of Frame (“SOF”) sequence in order to ensure a first-time acquisition, and a longer Physical Layer Signaling (“PLS”) field which comprises more signaling bits. The PLS is preferably used to signal at least one of the following: [0073] Forward Link Frame and Super-frame boundaries; [0074] Terminal grouping; and [0075] Terminal alert messages [0076] For low-SNR operation), (Keshet: para. 70).

15.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Kim), US PGPub. No.: 20150010096 as applied to claims above in view of Lingam et al., (Lingam), US PGPub. No.: 20170272118.

 	As per claim 5, the method of claim 1, Kim teaches wherein the second portion of the data frame is detected, (para. 71).
Kim does not specifically teach portion only detected if the signal-to-noise ratio value is lower than a predetermined threshold value.  
However, Lingam teaches portion only detected if the signal-to-noise ratio value is lower than a predetermined threshold value, (if the estimated SNR is less than the SNR threshold value, the preamble sequence of the received signal is detected
based on the value/values) (para. 17).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Kim and Lingam such that basing the synchronization algorithm on the SNR of the received signal leads to better synchronization than in the conventional system, (Lingam: para. 17).

16.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Kim), US PGPub. No.: 20150010096 as applied to claims above in view of Keshet, (Keshet), US PGPub. No.: 20170111912.

 	As per claim 7, the method of claim 1, Kim teaches wherein: the data frame is determined to be the second type, (via frame type identified) (para. 252, 257; Fig. 16); 
Kim does not specifically teach and the processing further comprises providing an estimated timing indicative of a start of a next data frame.  
However, Keshet teaches providing an estimated timing indicative of a start of a next data frame, (para. 99, 102, 128).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Kim and Keshet such that based on this time stamp information the scheduling module 130 schedules the transmission time slot according to the transmission plan conveyed to it by the gateway, (Keshet: para. 128).

 	As per claim 8, the method of claim 1, Kim teaches information decoded from the first portion of the data frame, (para. 254).

Kim does not specifically teach further comprising: detecting a start of a next data frame based on an evaluation of information; and detecting the second portion of the data frame.  
However, Keshet teaches detecting a start of a next data frame based on an evaluation of information; and detecting the second portion of the data frame, (para. 99, 128, 137; Fig. 3B).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Kim and Keshet such that based on this time stamp information the scheduling module 130 schedules the transmission time slot according to the transmission plan conveyed to it by the gateway, (Keshet: para. 128).

17.	Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Kim), US PGPub. No.: 20150010096 as applied to claims above in view of Keshet, (Keshet), US PGPub. No.: 20170111912 and further in view of Ko, (Ko), US PGPub. No.: 20110280327.

 	As per claim 9, the method of claim 8, 
Kim does not specifically teach wherein the information decoded from the first portion of the data frame is an error correction code rate.  
However, Ko teaches wherein the information decoded from the first portion of the data frame is an error correction code rate, (FEC code rate are transmitted in preamble) (para. 158).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Kim and Ko such that powerful Forward Error correction (FEC) provides about 5 dB improvement of carrier-to-noise ratio over DVB, (Ko; para. 3)

18.	Claims 11-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Kim), US PGPub. No.: 20150010096 as applied to claims above
in view of Huang et al., (Huang), US PGPub. No.: 20090028109

As per claim 11, Kim teaches an apparatus comprising: 
a tuner, (tuner 9100 can compensate for the magnitude of a received signal and output the compensated signal; signal output from the tuner 9100 into a digital signal) (para. 165, 166, 167) that receives a data stream (MPEG-TSs, IP streams (v4/v6) and generic streams (GSs) as an input signal. In addition, the apparatus for transmitting broadcast signals can receive management information about the configuration of each stream constituting the input signal) (para. 66) containing a plurality of data frames, (The BB frame processor block 12300 can decode information transmitted through a BB frame header and restore MPEG-TSs, IP streams (v4 or v6) or generic streams using the decoded information; The frame structure module 1200 according to an embodiment of the present invention can map the data output from the coding & modulation module 1100 to signal frames) (para. 70, 180, 210, 250); 
processing a data frame from the plurality of data frames if the data frame is determined to be a first type of data frame, (decode a broadcast signal corresponding to a receiver type) (para. 252, 257); and 
processing the data frame if the data frame is determined to be a second type of data frame (decode a broadcast signal corresponding to a receiver type (comprises second type)) (para. 257); 
wherein the type of data frame is selected from a predetermined set of data frame types, (identify the broadcast system and the frame type, and selectively receive and decode a broadcast signal corresponding to a receiver type). (para. 253, 257; Fig. 16),
wherein determination that the data frame is the first type is based, at least in part, on detecting a first portion of the data frame, (information about the frame type may be transmitted using a preamble portion within a signal frame) (para. 254; Fig. 16) and 
wherein determination that the data frame is the second type is based, at least in part, on detecting a second portion of the data frame, (para. 254; Fig. 16).
Kim does not specifically teach apparatus comprising a tuner that receives a data stream; a first processing circuit coupled to the tuner; the first processing circuit processing a data frame; a second processing circuit coupled to the tuner, the second processing circuit processing the data frame.
 However, Huang teaches comprising a tuner that receives a data stream, (A mobile station in continuous reception of a video broadcasting stream; mobile station to use a single RF tuner) (abstract; para. 5, 17; claim 10); a first processing circuit coupled to the tuner, the first processing circuit processing a data frame (video stream can be transmitted from a base station to a mobile station as bursts of video and data frames are configured in a particular sequential manner) (para. 19; Fig. 12); a second processing circuit coupled to the tuner, (Fig. 1) the second processing circuit processing the data frame, (Base station (comprises second processing circuit) (para. 25; Fig. 1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Kim and Huang such that each MS 114 can turn on its RF and base-band circuit to receive a video burst and shut them down subsequently to save power for a relatively long period, until the arrival of a next burst., (Huang: para. 50).

 	As per claim 12, the apparatus of claim 11, Kim teaches wherein the set of data frame types includes at least a very low signal-to-noise ratio (VLSNR) type and a non-VLSNR type, (wherein a non-VLSNR is viewed as a poor reception environment) (para. 150. 424).  
 
 	As per claim 16, the apparatus of claim 11, Kim teaches further including an error correction decoder coupled to the first processing circuit (para. 159) and the second processing circuit, the error correction decoder applying at least one error correction technique to the processed data frame for removal of data errors, (para. 69, 159).  

 	As per claim 17, the apparatus of claim 11, wherein: the data frame is determined to the second type of frame, (via frame type identified) (para. 252, 257; Fig. 16); 
Kim does not specifically teach and the first processing circuit further provides an estimated timing indicative of a start of a next data frame to the second processing circuit.  
However, Huang teaches the first processing circuit further provides an estimated timing indicative of a start of a next data frame to the second processing circuit, (via scheduling signal) (para. 25, 34, 67; Fig. 1, 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Kim and Huang such that each MS 114 can turn on its RF and base-band circuit to receive a video burst and shut them down subsequently to save power for a relatively long period, until the arrival of a next burst., (Huang: para. 50).

 	As per claim 18, the apparatus of claim 11, 
Kim teaches information decoded from the first portion of the data frame, (para. 254).
Kim does not specifically teach wherein at least one of the first processing circuit and second processing circuit further detects a start of a next data frame based on evaluating information and detecting the second portion of the data frame.
However, Huang teaches wherein at least one of the first processing circuit and second processing circuit further detects a start of a next data frame based on evaluating information and detecting the second portion of the data frame, (para. 25, 34, 67, 71; Fig. 1, 3, 5).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Kim and Huang such that each MS 114 can turn on its RF and base-band circuit to receive a video burst and shut them down subsequently to save power for a relatively long period, until the arrival of a next burst., (Huang: para. 50).
  
 	As per claim 19, the apparatus of claim 11, Kim teaches further comprising: a second tuner that receives a second data stream containing a plurality of data frames, (a reception apparatus (tuner) can decode a received signal by decoding the signaling information) (para. 72, 123, 257; Fig. 11); a third processing circuit coupled to the second tuner (hence, decodes) (para. 72. 123, 257: Fig. 11), the third processing circuit processing the data frame if the data frame is determined to be a first type of data frame, (para. 257: Fig. 11); and a fourth processing circuit coupled to the second tuner, the fourth processing circuit processing the data frame if the data frame is determined to be a second type of data frame, (para. 257: Fig. 11). 

19.	Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Kim), US PGPub. No.: 20150010096 as applied to claims above in view of Huang
 et al., (Huang), US PGPub. No.: 20090028109 and further in view of Quinhua et al., (Quinhua), US PGPub. No.: 20160255610.

 	As per claim 13, the apparatus of claim 11, Kim teaches the first portion of the data frame and the second portion of the data frame, (via all preambles) (para. 28, 254, 649; Fig. 12)
Neither Kim nor Huang specifically teach wherein the first portion of the data frame includes a first header, and the second portion of the data frame includes a second header, the second header being different from the first header.  
However, Quinhua teaches the first portion of the data frame includes a first header, and the second portion of the data frame includes a second header, the second header being different from the first header, (preambles that may be part of one or more headers) (para. 26, 28).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Kim and Quinhua in order to combat potentially problematic issues, the bandwidth and stream allocation information for all wireless devices may be encoded once in a portion of a header of a physical layer frame and broadcast to all wireless devices, (Quinhua: para. 4).  
	
20.	Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Kim), US PGPub. No.: 20150010096 as applied to claims above in view of Huang
 et al., (Huang), US PGPub. No.: 20090028109 and further in view of Quinhua et al., (Quinhua), US PGPub. No.: 20160255610 and further in view of Keshet, (Keshet), US PGPub. No.: 20170111912.

 	As per claim 14, the apparatus of claim 13, 
Neither Kim nor Huang specifically teach wherein the first header is a physical layer header (PLH).
However, Quinhua teaches wherein the first header is a physical layer header (PLH), (para. 4, 6).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Kim and Quinhua in order to combat potentially problematic issues, the bandwidth and stream allocation information for all wireless devices may be encoded once in a portion of a header of a physical layer frame and broadcast to all wireless devices, (Quinhua: para. 4)
Neither Kim, Huang, nor Quinhua specifically teach the second header is a VLSNR header, where in the VLSNR header is positioned immediately following the PLH in the data frame. 
However, Keshet teaches the second header is a VLSNR header, where in the VLSNR header is positioned immediately following the PLH in the data frame, (para. 100, 136, 139; Fig. 3B).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Kim, Huang, Quinhua and Keshet such that a PL (“Physical Layer”) header, is used to alert terminals which are in stand-by mode to a forward link traffic that is queued and is about to be transmitted to them (Keshet: para. 32).
.
21.	Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Kim), US PGPub. No.: 20150010096 as applied to claims above
in view of Huang et al., (Huang), US PGPub. No.: 20090028109 and further in view of Lingam et al., (Lingam), US PGPub. No.: 20170272118.

 	As per claim 15, the apparatus of claim 11, Kim teaches wherein the second portion of the data frame is detected, (para. 71).
Kim does not specifically teach portion only detected if the signal-to-noise ratio value is lower than a predetermined threshold value.  
However, Lingam teaches portion only detected if the signal-to-noise ratio value is lower than a predetermined threshold value, (if the estimated SNR is less than the SNR threshold value, the preamble sequence of the received signal is detected
based on the value/values) (para. 17).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Kim, Huang and Lingam such that the SNR threshold value is based on simulations to provide the lowest packet error rate and, in some embodiments, may be 10 dB, (Lingam: para. 26).
  
22.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Kim), US PGPub. No.: 20150010096 as applied to claims above
in view of Huang et al., (Huang), US PGPub. No.: 20090028109 and further in view of Jung Kim, (Jung), US PGPub. No.: 20040165113.

 	As per claim 20, the apparatus of claim 19, Kim teaches data stream received by the tuner (broadcast services according to an embodiment of the present invention can receive MPEG-TSs, IP streams (v4/v6) and generic streams (GSs) as an input signal. In addition, the apparatus for transmitting broadcast signals (streams) can receive management information about the configuration of each stream) (para. 66, 165, 517)
Neither Kim nor Huang specifically teach wherein the data stream received by the tuner and the second data stream received by the second tuner contain the same plurality of data frames.
However, Jung teaches wherein the data stream received by the tuner and the second data stream received by the second tuner contain the same plurality of data frames,(wherein the image display device includes a first and second tuner; related art uses two tuners and two image processors to compare two states of the screen by including the same image in two frames; The first tuner 200 tunes in a signal from among broadcast signals received through an antenna, and separately outputs audio and image signals. The second tuner 210 tunes in a signal from among broadcast signals received through the antenna, and separately outputs audio and image signals) (para. 7, 54).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Kim, Huang and Jung such that t A control unit controls the screen dividing unit such that the screen dividing unit divides the screen, including the image having the converted format, into two areas, one of which is displayed as a first screen state and the other of which is displayed as a second screen state on the display panel when the user selects a screen adjustment mode through the OSD adjusting unit; and in contrast to the related art in which two frames, including the same image are displayed in a PIP screen during screen adjustment, the present invention displays one image in two screen states, (Jung: para. 15, 54).

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. 20170026213, para. 604.  See form 892.

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        12/12/22